ORIGINAL                                              10/06/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0426


                                       I)A 20-0426
                                                                         F"
                                                                          O CT O G 2020
IN THE MATTER OF THE                                                    Bowen Greenvvooci
                                                                      Clerk of Supreme Court
CONSERVATORSHIP OF:                                                      State of NInntana


                                                                     ORDER
G.R.R.,

            A Protected Person.




      This Court reviews briefs to ensure compliance with the Montana Rules of
Appellate Procedure. After reviewing the Appellant's opening brief filed on October 5,
2020, this Court has determined that the brief does not comply with the Rules and must
be resubmitted.
      M. R. App. P. 10(6) requires that parties filing documents with the Clerk of the
Supreme Court shall use initials when referencing the names of parties in any proceeding
under Title 72, Chapter 5, part 3 (Guardians of Incapacitated Persons). There are
numerous references to the name of the protected person throughout the Appellant's
opening brief which must be removed and replaced by initials.
      M. R. App. P. 11(3)(b) requires briefs to be double spaced.              Sections of
Appellant's opening brief are not double spaced.
      M. R. App. P. 12(1)(c) requires a statement of the case. The statement shall first
briefly indicate the nature of the case and its procedural disposition in the court below.
Only that procedural background which is relevant to the issue or issues raised shall be
included in the statement of the case. Appellant's opening brief does not include a
statement of the case.
       M. R. App. P. 12 (1)(e) requires a staternent of the standard of review as to each
issue raised, together with a citation to authority. The standard of review section of the
Appellant's opening brief does not include citations to authority.
       M. R. App. P. 12(1)(h) requires a short conclusion stating the precise relief sought.
Appellant's opening brief does not contain a short conclusion stating the precise relief
sought.
Therefore,
      IT IS ORDERED that the signed original of the referenced brief be returned for
revisions necessary to comply with the specified Rules;
      IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
of this Court and that one copy ofthe revised brief be served on each counsel ofrecord;
      IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
      IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date offiling ofthe revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellants
and to mail a true copy of this Order to all counsel upon whom the brief was served.
       DATED this 6,41, day of October, 2020.
                                                        For the Court,




                                                                       Justice